Citation Nr: 9903887	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  97-32 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of burn 
scars on the left thigh, currently evaluated as 20 percent 
disabling.
 
2.  Entitlement to a compensable rating for residuals of a 
perforation of the left tympanic membrane. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to July 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).

In his October 1997 VA Form 9, the veteran did not address 
the issue of a compensable rating for residuals of a 
perforation of the left tympanic membrane.  Nevertheless, in 
a December 1997 VA Form 1-646, the veteran's representative 
did address that issue, which was within one year of the 
notice of the denial regarding that issue, and the December 
1997 VA Form 1-646 is accepted as the veteran's substantive 
appeal.  Therefore, even though that issue was not certified 
for appeal, the issues are as stated on the title page.

Service connection for hearing loss was denied in a June 1985 
Board decision.  In an August 1996 rating decision the RO 
adjudicated the issue of whether new and material evidence 
had been submitted to reopen a claim of service connection 
for a left ear hearing loss.  The veteran did not file a 
notice of disagreement with that rating decision but did file 
another claim for service connection for left ear hearing 
loss in November 1996.  In a July 1997 rating decision, the 
RO noted that service connection was not warranted for 
hearing loss; however, hearing loss was not listed as an 
issue in that rating decision and it does not appear that the 
veteran was informed that he must submit new and material 
evidence to reopen the claim.  This matter is referred to the 
RO's attention.

In his November 1996 claim, the veteran also raised the issue 
of an increased rating for his left "leg" disorder.  
Service connection is in effect for residuals of burns of the 
left thigh and a separate disability characterized as scars 
of the upper extremities and left leg, residuals of shrapnel 
wounds.  The issue developed by the RO was that of an 
increased rating for the left thigh disability.  The RO 
should clarify whether the veteran also is seeking an 
increased rating for the left leg scars and then take any 
other indicated action.

The issue of an increased rating for left thigh burn scars 
will be addressed in the remand, below.


FINDING OF FACT

The veteran is receiving the maximum schedular rating for 
residuals of a perforation of the left tympanic membrane.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
perforation of the left tympanic membrane have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.87a, Diagnostic Code 6211 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, in view of the evidence of record, including the 
veteran's evidentiary assertions that must be presumed to be 
true for purposes of determining whether his claim is well 
grounded, the Board finds that his claim is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  King v. Brown, 5 Vet. App. 19 (1993).  The 
Board also finds that all relevant evidence has been obtained 
and that the duty to assist the claimant is satisfied.





Factual Background

Service medical records reveal that the veteran was 
hospitalized from March 1969 to June 1969 for injuries from a 
grenade, including a perforation of the left tympanic 
membrane.  At the end of the hospitalization, it was noted 
that the left tympanic membrane was healed.  On separation 
examination, the ears were normal.

On a July 1970 VA examination, it was noted that the eardrums 
were visible and that they appeared to be imperforate.  There 
were also no signs of marked scarring of the tympanic 
membranes.

In a May 1984 rating decision, service connection was granted 
for residuals of a perforation of the left tympanic membrane 
and a zero percent rating was assigned.  

In September 1995, when the veteran underwent a physical 
examination, the tympanic membranes were intact.  In February 
1996, it was noted that the left tympanic membrane was 
intact.  In July 1996, the veteran complained of left ear 
pain, and the diagnosis was otitis externa.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  In determining the disability 
evaluation, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). Governing regulations 
include 38 C.F.R. §§ 4.1 and 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.




The veteran's left tympanic membrane perforation has been 
evaluated as zero percent disabling under the provisions of 
38 C.F.R. § 4.87a, Diagnostic Code 6211.  Under this 
diagnostic code, perforation of the tympanic membrane 
warrants a zero percent evaluation, regardless of severity.  
Since a noncompensable evaluation is the only, and therefore 
the maximum, evaluation available under Diagnostic Code 6211, 
an increased schedular rating under this code is not 
available.  Also, even though otitis externa has been 
recently diagnosed, it is not a service-connected disability 
and there is no medical evidence that it is related to the 
perforation of the left tympanic membrane.  Accordingly, a 
higher evaluation is not warranted on the basis of the 
presence of otitis externa.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Nevertheless, the Board finds no basis upon which to 
assign a higher disability evaluation.  Additionally, the 
Board does not find that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is in 
order.  That regulation provides that, in exceptional 
circumstances where the schedular evaluations are found to be 
inadequate, the veteran may be awarded a rating higher than 
that encompassed by the schedular criteria.  The evidence in 
this case fails to show that the veteran's service-connected 
residuals of a perforation of the left tympanic membrane, 
alone, cause any marked interference with employment or 
require frequent periods of hospitalization that render 
impractical the use of the regular schedular standards.  


ORDER

A compensable rating for residuals of a perforation of the 
left tympanic membrane is denied.



REMAND

In regard to the issue of an increased rating for the 
residuals of left thigh burn scars, the veteran underwent 
four examinations in the 1970's and 1980's.  On those 
examinations, scars were noted, but a measurement in square 
inches or centimeters of each area of the veteran's second 
and third degree burns on the left thigh, both on the 
anterior and posterior sides, was never given.  For example, 
on examination in July 1970, it was noted that there was a 
scar that was 21 centimeters by 6 centimeters at its widest 
diameter with several "smaller scars" in the surrounding 
area.  Likewise, a measurement of the total area or areas of 
the burn scars was not made during the April 1998 
examination.

Under Diagnostic Code 7801, a 20 percent disability rating 
for third degree burns is warranted for an area or areas 
exceeding 6 square inches or 38.7 square centimeters.  A 30 
percent disability rating is warranted for an area or areas 
exceeding 12 square inches or 77.4 square centimeters.  Under 
Note (2) of Diagnostic Code 7801, ratings for widely 
separated areas, as on two or more extremities or on the 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined.

Since a higher evaluation for third degree burns requires 
specific measurements of the area or areas on the left thigh, 
both on the posterior and anterior sides, where there are 
third degree burns, it is the opinion of the Board that 
another VA examination would be of assistance in clarifying 
the nature of the veteran's disability and would be 
instructive with regard to the appropriate rating to be 
assigned in this case.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he identify all treatment he 
has received for his left thigh since 
February 1997, to include the names and 
addresses of all physicians and 
facilities that have treated him.  After 
obtaining appropriate authorization, the 
RO should attempt to obtain the medical 
records that are not already in the 
claims file, specifically to include any 
records from the Houston, Texas VA 
Medical Center subsequent to those on 
file.

2.  The veteran should be afforded a VA 
dermatological or other appropriate 
special examination to determine the 
status of his residuals of burns on the 
left thigh.  The veteran's claims folder 
and a separate copy of this remand must 
be made available to the examiner.  The 
veteran's history, current complaints, 
and examination findings must be reported 
in detail by the examiner.  The examiner 
should describe all manifestations of the 
residuals of the burns of the left thigh.  
The examiner should clearly identify each 
area of third, second and first degree 
burns on the left thigh and provide the 
measurements for each area.  A diagram 
would be helpful to the Board as long as 
each burn is noted and identified as to 
degree, size in centimeters, and 
location.  It there are any discernible 
residuals of shrapnel wounds of the left 
thigh in addition to the burn scars they 
should be identified in detail by the 
examiner.

3.  The RO should then review the 
examination report.  If it is not 
responsive to the Board's instructions, 
it should be returned to the examiner as 
inadequate.

4. After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should evaluate the 
veteran's claims under a broad 
interpretation of the applicable 
regulations, consistent with 38 C.F.R. §§ 
4.3 and 4.7 (1998), including 38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (1998) Note 
(2), if appropriate.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case containing all applicable laws and 
regulations not previously included and 
given the opportunity to respond thereto.  
No action is required of the veteran 
until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.






		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


Department of Veterans Affairs

